UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6757


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ESSAM HELMI EL SHAMI,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:03-cr-00294-HEH-1; 3:06-cv-00483-HEH)


Submitted:   March 8, 2011                 Decided:   March 22, 2011


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Essam Helmi El Shami, Appellant Pro Se.     Olivia L. Norman,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Essam    Helmi   El   Shami    appeals   the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2006) motion.                    We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                        See

United States v. El Shami, No. 3:03-cr-00294-HEH-1 (E.D. Va.

Feb. 24, 2009).          We dispense with oral argument because the

facts   and    legal    contentions    are    adequately     presented    in   the

materials     before    the    court   and    argument   would   not     aid   the

decisional process.

                                                                         AFFIRMED




                                        2